Citation Nr: 1143604	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 2003 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Boise, Idaho, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran's file has been transferred to the RO in New Orleans, Louisiana.

The issue of entitlement to service connection for headaches is not before the Board, as the Veteran excluded this issue from his February 2010 VA Form 9.  See 38 C.F.R. §§ 20.200, 20.302 (2011).


FINDING OF FACT

The Veteran's current tinnitus first manifested during active duty service, and has persisted since that time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has tinnitus as a result of in-service noise exposure.  His DD Form 214 lists his primary specialty in the Air Force as an A-10, F-15, and U-2 Instrument and Flight (Avionics) Systems Journeyman.

The Veteran's service treatment records reveal no complaints, findings, or treatment of tinnitus.  He denied ringing in his ears at a hearing conservation examination in September 2004 and on a post-deployment health assessment form in April 2007.  He was treated for cerumen impaction in his ears in September 2004 and December 2006.

The Veteran's service treatment records clearly document a history of steady noise exposure throughout his military service.

Post-service VA treatment records document the Veteran's ongoing complaints of tinnitus in his right ear and in both ears, beginning in March 2008 (only six months after his service discharge).

At an October 2008 VA audiological examination, the Veteran reported that he had been exposed to excessive noise in service on the flightline (with hearing protection) and from explosions (without hearing protection).  He denied any occupational noise exposure, but acknowledged that he had hunted prior to his military service (without hearing protection).  The Veteran reported that his current tinnitus began in 2005.  The examiner diagnosed the Veteran with constant tinnitus in the right ear.  The examiner asked the Veteran about the two occasions in service when he had denied having tinnitus, and he stated that he did not remember being questioned about ringing in his ears.  The examiner concluded that it was not possible to offer an opinion without resorting to mere speculation.

The Veteran is competent to report his tinnitus and can describe the symptoms of such without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Although tinnitus is not documented in the Veteran's service treatment records, the lack of contemporaneous records is only one factor to be considered.  Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

There is no basis to question the credibility of the Veteran's statements.  His service treatment records clearly document his history of ongoing noise exposure in service.  After his service discharge in September 2007, it only took him six months to report his tinnitus to a VA medical provider in March 2008.  Since that time, he has consistently reported his symptoms of tinnitus to VA treatment providers.

The competent and credible lay evidence of record establishes that tinnitus first manifested while the Veteran was on active duty during the performance of his military duties, and has persisted since that time.

The evidence supports the claim, and there is no evidence to the contrary.  Service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


